DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 8-9, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 4075483 A (Tancrell), in view of US 20150139560 A1 (DeWeert), in further view of US 20090022410 A1 (Haskell) and US 8243353 B1 (Gutin).
Regarding Claims 1 and 22-24, Tancrell teaches:
An image processing method comprising: acquiring a plurality of coded data based on imaging of an object using a plurality of types of coding masks; calculating composite data based on the plurality of coded data by weighted averaging using complex coefficients; and calculating an object image by reconstruction processing based on the composite data and the plurality of types of coding masks, wherein the a multi masking image system that takes masked camera outputs from different masks, masked outputs are weighted summed, these data are further Fourier transformed; the data includes both amplitude and phase (a complex term); during reconstruction phase, a matched filtering with identified masks (i.e. transmittance distribution of the plurality of types of coding masks) is used before inverse Fourier transformation (i.e. inverse filtering) to recover the image).
Tancrell does not teach explicitly on coded masks. However, Deweert teaches (DeWeert: Figs. 1-2, a system and method that takes images with coded mask for better image reconstruction; Figs. 6-7 illustrate various mask configurations that have different transmittance characteristics/distribution of Fig. 10).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Tancrell with coded masks as further taught by DeWeert. The advantage of doing so is to provide a programmable aperture mask for improved spatial decoding (DeWeert: [0003]-[0007]).
Tancrell does not teach explicitly on using weighted average of different aperture masks. However Haskell teaches (Haskell: [0097]-[0131], a weighted combinations of multiple aperture masks, and [0017] weights may be simply positive or negative values, as well as complex values).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Tancrell with using weighted 
Tancrell does not teach explicitly on a reconstruction with deconvolution. However, Gutin teaches (Gutin: Figs. 7-11 and Col. 16 line 14 -22, various deconvolution schemes may be used in a multiple coded aperture mask system for during image reconstruction). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Tancrell with coded masks as further taught by Gutin. The advantage of doing so is to provide a coded aperture imaging system with high imaging resolution in the visible and infrared spectral ranges, where there may be significant diffraction (Gutin: Background).
Regarding Claim 5, Tancrell as modified teaches all elements of Claim 1. Tancrell as modified further teaches:
The image processing method according to claim 1, wherein the deconvolution calculation uses an inverse filter in a real space calculated based on a transmittance distribution of the plurality of types of coding masks (Haskell: [0097]-[0131], a weighted combinations of multiple aperture masks, and [0017] weights may be simply positive, negative values or complex values, where a process may choose to operate in real space in real space).
Regarding Claim 6, Tancrell as modified teaches all elements of Claims 1 and 5. Tancrell as modified further teaches:

Regarding Claim 8, Tancrell as modified teaches all elements of Claim 1. Tancrell as modified further teaches:
The image processing method according to claim 1, wherein the reconstruction processing includes subtracting a constant from the plurality of coded data (Tancrell: Figs. 6, 9, reconstruction processes go through a filer, where a filter can be various type operations including addition, subtraction, in real or complex domain, and in time or frequency domain, etc. as further illustrated in Lopez Figs.1A-B).
Regarding Claim 9, Tancrell as modified teaches all elements of Claim 1. Tancrell as modified further teaches:
The image processing method according to claim 1, wherein the reconstruction processing includes subtracting a complex constant from the composite data (Tancrell: Figs. 6, 9, reconstruction processes go through a filer, where a filter can be various type operations including addition, subtraction, in real or complex domain, and in time or frequency domain, etc. as further illustrated in Lopez Figs.1A-B).
Claims 2-3, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4075483 A (Tancrell), in view of US 20150139560 A1 (DeWeert), in further view of US 20090022410 A1 (Haskell), US 8243353 B1 (Gutin) and US 20180309941 A1 (Lopez).
Regarding Claim 2, Tancrell as modified teaches all elements of Claim 1. Tancrell as modified further teaches:
The image processing method according to claim 1, wherein the deconvolution calculation uses an inverse filter in a frequency space calculated based on the transmittance distribution of the plurality of types of coding masks (Tancrell: Fig. 6, an inverse Fourier transformation scheme where the inverse transformation (i.e. inverse filter) can be in time or frequency domain as further illustrated in Lopez Figs.1A-B).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Tancrell as modified with frequency domain processing as further taught by Lopez. The advantage of doing so is to provide a mechanism to enable imaging systems to exhibit low size, weight, and power, enabling small or handheld sized imaging devices. (Lopez: Abstract).
Regarding Claim 3, Tancrell as modified teaches all elements of Claims 1-2. Tancrell as modified further teaches:
The image processing method according to claim 2, wherein the deconvolution calculation includes: calculating converted data from the composite data by a Fourier transform; multiplying the converted data by the inverse filter in the frequency space; and performing an inverse Fourier transform (Tancrell: Fig. 6).
Regarding Claim 12, Tancrell as modified teaches all elements of Claim 1. Tancrell as modified does not teach explicitly on the transmittance distribution of the plurality of types of coding masks includes a first transmittance distribution represented by a weighted average of a plurality of functions and a second transmittance distribution 
The image processing method according to claim 1, wherein the transmittance distribution of the plurality of types of coding masks includes a first transmittance distribution represented by a weighted average of a plurality of functions and a second transmittance distribution represented by a weighted average of a plurality of functions different from that of the first transmittance distribution (Lopez: Figs. 3-6, various coding masks that has difference transmittance distributions; these masks maybe used in combination or in separated forms as in Figs. 5-6).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Tancrell as modified with the transmittance distribution of the plurality of types of coding masks includes a first transmittance distribution represented by a weighted average of a plurality of functions and a second transmittance distribution represented by a weighted average of a plurality of functions different from that of the first transmittance distribution as further taught by Lopez. The advantage of doing so is to provide a mechanism to enable imaging systems to exhibit low size, weight, and power, enabling small or handheld sized imaging devices. (Lopez: Abstract).
Regarding Claim 15, Tancrell as modified teaches all elements of Claims 1/12. Tancrell as modified further teaches:
The image processing method according to claim 12, wherein the transmittance distribution of the plurality of types of coding masks is generated based on a complex function mask represented by a complex function (Haskell: [0097]-[0131], a weighted combinations of multiple aperture masks, and [0017] weights may be simply positive, negative values or complex values).
Regarding Claim 16, Tancrell as modified teaches all elements of Claims 1/12/15. Tancrell as modified further teaches:
The image processing method according to claim 15, wherein the first and second transmittance distributions are based on the complex function (Haskell: [0097]-[0131], a weighted combinations of multiple aperture masks, and [0017] weights may be simply positive, negative values or complex values).
Allowable Subject Matter
The Claims 4, 7, 10-11, 13 and 17-21 are objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 4, 7, 10-11, 13-14 and 17-18, cited references of Tancrell, Deweert, Haskell, Gutin and Lopez, alone or in combination, do not teach claimed limitations of Claims 4, 7, 10-11, 13-14 and 17-18.
Claims 19-21 depend on Claim 17, therefore Claims 19-21 are objected for the same reasons as Claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649